Exhibit 10.33

ORCHARD SUPPLY HARDWARE STORES CORPORATION

2011 EQUITY INCENTIVE PLAN

1. Purpose. The purpose of the Orchard Supply Hardware Stores Corporation 2011
Equity Incentive Plan is to provide a means through which Orchard Supply
Hardware Corporation (the “Company”) and its Affiliates may attract and retain
key personnel and to provide a means whereby current and prospective directors,
officers, employees, consultants and advisors of the Company and its Affiliates
can acquire and maintain an equity interest in the Company, or be paid incentive
compensation, which may (but need not) be measured by reference to the value of
Common Stock, thereby strengthening their commitment to the welfare of the
Company and its Affiliates and aligning their interests with those of the
Company’s stockholders.

2. Definitions. The following definitions shall be applicable throughout the
Plan:

(a) “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

(b) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award, and Performance Compensation Award
granted under the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means, in the case of a particular Award, unless the applicable
Award agreement state otherwise, (i) the Company or an Affiliate having “cause”
to terminate a Participant’s employment or service, as defined in any employment
or consulting agreement between the Participant and the Company or an Affiliate
in effect at the time of such termination or (ii) in the absence of any such
employment or consulting agreement (or the absence of any definition of “Cause”
contained therein), (A) the Participant’s commission of, conviction for, plea of
guilty or nolo contendere to a felony or a crime involving moral turpitude, or
other material act or omission involving dishonesty or fraud, (B) the
Participant’s conduct that brings or is reasonably likely to bring the Company
or any of its Affiliates into public disgrace or disrepute and that affects the
Company or any Affiliate’s business in any material way, (C) the Participant’s
failure to perform duties as reasonably directed by the Company or the
Participant’s material violation of any rule, regulation, policy or plan for the
conduct of any service provider to the Company or its Affiliates or its or their
business (which, if curable, is not cured within 10 days after notice thereof is
provided to the Participant) or (D) the Participant’s gross negligence, willful
malfeasance or material act of disloyalty with respect to the Company or its
Affiliates (which, if curable, is not cured within 10 days after notice thereof
is provided to the Participant). Any determination of whether Cause exists shall
be made by the Committee in its sole discretion.



--------------------------------------------------------------------------------

(e) “Change in Control” shall, in the case of a particular Award, unless the
applicable Award agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all, of the assets of the Company to any Person or “group” (as
defined in Sections 13(d)(3) or 14(d)(2) of the Exchange Act) other than
Permitted Holders;

(ii) any Person or group, other than the Permitted Holders, is or becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act) (a “Beneficial Owner”) (except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than fifty percent (50%) of the total
voting power of the voting stock of the Company, including by way of merger,
consolidation, tender or exchange offer or otherwise;

(iii) during any period of two (2) consecutive years, individuals who, as of the
date hereof, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(iv) a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Company or the corporation resulting from such Corporate Transaction (or the
parent of such corporation) are held subsequent to such transaction by the
person or persons who were the beneficial owners of the outstanding voting
securities entitled to vote generally in the election of directors of the
Company immediately prior to such Corporate Transaction, in substantially the
same proportions as their ownership immediately prior to such Corporate
Transaction;

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (i),
(ii), (iii), (iv) or (v) with respect to such Award must also constitute a
“change in control event,” as defined in Treasury Regulation § 1.409A-3(i)(5) to
the extent required by Section 409A of the Code.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

 

2



--------------------------------------------------------------------------------

(f) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

(g) “Committee” means a committee of at least two people as the Board may
appoint to administer the Plan or, if no such committee has been appointed by
the Board, the Board.

(h) “Common Stock” means the Class A Common Stock, par value $0.01 per share, of
the Company (and any stock or other securities into which such common stock may
be converted or into which it may be exchanged).

(i) “Company” means Orchard Supply Hardware Stores Corporation, a Delaware
corporation, and any successor thereto.

(j) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(k) “Designated Holder” has the meaning given such term in the definition of
“Change in Control.”

(l) “Dividend Equivalent” shall mean a right to receive the equivalent value (in
cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 10(b).

(m) “Effective Date” means the date on which the Board approves the Plan, or
such later date as is designated by the Board.

(n) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an “outside
director” within the meaning of Section 162(m) of the Code.

(o) “Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of the Company or an
Affiliate; (iii) consultant or advisor to the Company or an Affiliate who may be
offered securities registrable on Form S-8 under the Securities Act or pursuant
to Rule 701 of the Securities Act, or any other available exemption, as
applicable; or (iv) prospective employees, directors, officers, consultants or
advisors who have accepted offers of employment or consultancy from the Company
or its Affiliates (and would satisfy the provisions of clauses (i) through
(iii) above once such person begins employment with or providing services to the
Company or its Affiliates).

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder. Any references to any section
of the Exchange Act shall also be a reference to any successor provision.

 

3



--------------------------------------------------------------------------------

(q) “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.

(r) “Fair Market Value” means, on a given date, (i) if the Common Stock is
listed on the New York Stock Exchange or another national securities exchange,
the closing sales price of the Common Stock reported on such national securities
exchange, or, if there is no such sale on that date, then on the last preceding
date on which such a sale was reported; (ii) if the Common Stock is not listed
on the New York Stock Exchange or another national securities exchange, but is
quoted in the NASDAQ National Market Reporting System or another inter-dealer
quotation system on a last sale basis, the closing bid price or, if there is no
such sale on that date, then on the last preceding date on which a sale was
reported; or (iii) if the Common Stock is not listed on a national securities
exchange or quoted in an inter-dealer quotation system on a last sale basis, the
amount determined by the Committee in good faith to be the fair market value of
the Common Stock.

(s) “Immediate Family Members” shall have the meaning set forth in
Section 15(b).

(t) “Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in the Plan.

(u) “Incumbent Board” has the meaning given such term in the definition of
“Change in Control.”

(v) “Indemnifiable Person” shall have the meaning set forth in Section 4(e) of
the Plan.

(w) “Mature Shares” means shares of Common Stock owned by a Participant that are
not subject to any pledge or security interest and that have been either
previously acquired by the Participant on the open market or meet such other
requirements, if any, as the Committee may determine are necessary in order to
avoid an accounting earnings charge on account of the use of such shares to pay
the Exercise Price or satisfy a withholding obligation of the Participant.

(x) “Negative Discretion” shall mean the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.

(y) “Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.

(z) “Option” means an Award granted under Section 7 of the Plan.

(aa) “Option Period” has the meaning given such term in Section 7(c) of the
Plan.

 

4



--------------------------------------------------------------------------------

(bb) “Outstanding Company Common Stock” has the meaning given such term in the
definition of “Change in Control.”

(cc) “Outstanding Company Voting Securities” has the meaning given such term in
the definition of “Change in Control.”

(dd) “Ownership Limit” means the ownership (either beneficially or
constructively), or deemed ownership by virtue of the attribution provisions of
the Code, of (i) not more than 9.8% in value or in number of shares, whichever
is more restrictive, of the outstanding shares of Common Stock of the Company,
or (ii) not more than 9.8% in value of the outstanding shares of all classes and
series of the Company’s stock, as such limits may be amended by the Board from
time to time.

(ee) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

(ff) “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

(gg) “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan.

(hh) “Performance Formula” shall mean, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

(ii) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria.

(jj) “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.

(kk) “Permitted Holder” shall mean any and all of, (i) an employee benefit plan
(or trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company; (ii) Sears Holdings Corporation, (iii) ACOF I LLC or (iv) ESL
Investments, Inc.

(ll) “Permitted Transferee” shall have the meaning set forth in Section 15(b) of
the Plan.

 

5



--------------------------------------------------------------------------------

(mm) “Person” shall have the meaning set forth in Section 13(d)(3) of the
Exchange Act.

(nn) “Plan” means the Orchard Supply Hardware Stores Corporation 2011 Equity
Incentive Plan.

(oo) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

(pp) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(qq) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of the Plan.

(rr) “SAR Period” has the meaning given such term in Section 8(b) of the Plan.

(ss) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of the Securities Act
shall be deemed to include any rules, regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, rules, regulations or guidance.

(tt) “SEC” means the Securities and Exchange Commission.

(uu) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(vv) “Stock Bonus Award” means an Award granted under Section 10 of the Plan.

(ww) “Strike Price” means, except as otherwise provided by the Committee in the
case of Substitute Awards, (i) in the case of a SAR granted in tandem with an
Option, the Exercise Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value on the Date of Grant.

(xx) “Substitute Award” has the meaning given such term in Section 5(e).

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

 

6



--------------------------------------------------------------------------------

4. Administration.

(a) The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
as applicable, it is intended that each member of the Committee shall, at the
time he takes any action with respect to an Award under the Plan, be an Eligible
Director. However, the fact that a Committee member shall fail to qualify as an
Eligible Director shall not invalidate any Award granted by the Committee that
is otherwise validly granted under the Plan. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award and any amendments thereto; (v) determine whether, to what extent,
and under what circumstances Awards may be settled or exercised in cash, shares
of Common Stock, other securities, other Awards or other property, or canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vi) determine whether,
to what extent, and under what circumstances the delivery of cash, Common Stock,
other securities, other Awards or other property and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant or of the Committee; (vii) interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (ix) accelerate the vesting or exercisability of,
payment for or lapse of restrictions on, Awards; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

(c) The Committee may delegate to one or more officers of the Company or any
Affiliate the authority to act on behalf of the Committee with respect to any
matter, right, obligation, or election that is the responsibility of or that is
allocated to the Committee herein, and that may be so delegated as a matter of
law, except for grants of Awards to persons (i) subject to Section 16 of the
Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Code Section 162(m).

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any

 

7



--------------------------------------------------------------------------------

Award or any documents evidencing Awards granted pursuant to the Plan shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon all persons or entities, including,
without limitation, the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any stockholder of the Company.

(e) No member of the Board, the Committee, delegate of the Committee or any
employee or agent of the Company (each such person, an “Indemnifiable Person”)
shall be liable for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award hereunder. Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Indemnifiable Person in
connection with or resulting from any action, suit or proceeding to which such
Indemnifiable Person may be a party or in which such Indemnifiable Person may be
involved by reason of any action taken or omitted to be taken under the Plan or
any Award agreement and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, provided, that the Company
shall have the right, at its own expense, to assume and defend any such action,
suit or proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts or omissions of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s bad faith, fraud, gross negligence or willful criminal
act or omission or that such right of indemnification is otherwise prohibited by
law or by the Company’s Certificate of Incorporation or Bylaws. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such Indemnifiable Persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under the Plan.

5. Grant of Awards; Shares Subject to the Plan; Limitations.

(a) The Committee may, from time to time, grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Bonus Awards and/or
Performance Compensation Awards to one or more Eligible Persons.

(b) Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 12 of the Plan, the Committee is authorized to deliver
under the Plan 1,000,000 shares of Common Stock (the “Share Reserve”); provided,
however, no more than 25% of the Share Reserve may be issued upon the exercise
of Incentive Stock Options; (ii) subject to Section 12 of the Plan, grants of
Options or SARs under the Plan in respect of no

 

8



--------------------------------------------------------------------------------

more than 25% of the Share Reserve may be made to any single Participant during
any calendar year; (iii) subject to Section 12 of the Plan, no more than 25% of
the Share Reserve may be earned in respect of Performance Compensation Awards
granted pursuant to Section 11 of the Plan to any single Participant for a
single calendar year during a Performance Period, or in the event such
Performance Compensation Award is paid in cash, other securities, other Awards
or other property, no more than the Fair Market Value of 25% of the Share
Reserve, calculated on the last day of the Performance Period to which such
Award relates; and (iv) the maximum amount that can be paid to any single
Participant in any one calendar year pursuant to a cash bonus Award described in
Section 11(a) of the Plan shall be $5,000,000.

(c) Shares of Common Stock used to pay the required Exercise Price or tax
obligations, or shares not issued in connection with settlement of an Option or
SAR or that are used or withheld to satisfy tax obligations of the Participant
shall, notwithstanding anything herein to the contrary, not be available again
for other Awards under the Plan. Shares underlying Awards under this Plan that
are forfeited, cancelled, expire unexercised, or are settled in cash will be
available again for Awards under the Plan.

(d) Shares of Common Stock delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of shares of Common Stock underlying any
Substitute Awards shall not be counted against the aggregate number of shares of
Common Stock available for Awards under the Plan.

6. Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in the Plan.

7. Options.

(a) Generally. Each Option granted under the Plan shall be evidenced by an Award
agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each Option so granted shall be subject to the conditions set forth
in this Section 7, and to such other conditions not inconsistent with the Plan
as may be reflected in the applicable Award agreement. All Options granted under
the Plan shall be Nonqualified Stock Options unless the applicable Award
agreement expressly states that the Option is intended to be an Incentive Stock
Option. Incentive Stock Options shall be granted only to Eligible Persons who
are employees of the Company and its Affiliates, and no Incentive Stock Option
shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided that any Option intended
to be an Incentive Stock Option shall not fail to be effective solely on account
of a failure to obtain such approval, but

 

9



--------------------------------------------------------------------------------

rather such Option shall be treated as a Nonqualified Stock Option unless and
until such approval is obtained. In the case of an Incentive Stock Option, the
terms and conditions of such grant shall be subject to and comply with such
rules as may be prescribed by Section 422 of the Code. If for any reason an
Option intended to be an Incentive Stock Option (or any portion thereof) shall
not qualify as an Incentive Stock Option, then, to the extent of such
non-qualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.

(b) Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant; and provided, further, that a Nonqualified Stock Option may be granted
with an Exercise Price lower than that set forth herein if such option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) and Section 409A of the Code.

(c) Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates determined by the Committee and shall expire
after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five years from the Date of Grant in the case of an Incentive Stock
Option granted to a Participant who on the Date of Grant owns stock representing
more than 10% of the voting power of all classes of stock of the Company or any
Affiliate; provided, further, that notwithstanding any vesting dates set by the
Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any Option. Unless otherwise provided by the Committee in an
Award agreement: (i) an Option shall vest and become exercisable with respect to
25% of the shares of Common Stock subject to such Option on each of the first
four anniversaries of the Date of Grant; (ii) the unvested portion of an Option
shall expire upon termination of employment or service of the Participant
granted the Option, and the vested portion of such Option shall remain
exercisable for (A) one year following termination of employment or service by
reason of such Participant’s death or disability (as determined by the
Committee), but not later than the expiration of the Option Period or (B) 90
days following termination of employment or service for any reason other than
such Participant’s death or disability, and other than such Participant’s
termination of employment or service for Cause, but not later than the
expiration of the Option Period; and (iii) both the unvested and the vested
portion of an Option shall expire upon the termination of the Participant’s
employment or service by the Company or any Affiliate for Cause.

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any federal, state, local and non-U.S. income
and employment taxes required to be withheld. Options that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Option

 

10



--------------------------------------------------------------------------------

accompanied by payment of the Exercise Price. The Exercise Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Common Stock valued
at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
delivery of such shares to the Company); provided, that such shares of Common
Stock are Mature Shares; and (ii) by such other method as the Committee may
permit in its sole discretion, including without limitation: (A) in other
property having a fair market value on the date of exercise equal to the
Exercise Price or (B) if there is a public market for the shares of Common Stock
at such time, by means of a broker-assisted “cashless exercise” pursuant to
which the Company is delivered a copy of irrevocable instructions to a
stockbroker to sell the shares of Common Stock otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price or (C) by a “net exercise” method whereby the Company
withholds from the delivery of the shares of Common Stock for which the Option
was exercised that number of shares of Common Stock having a Fair Market Value
equal to the aggregate Exercise Price for the shares of Common Stock for which
the Option was exercised. Any fractional shares of Common Stock shall be settled
in cash.

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he makes a disqualifying
disposition of any Common Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option.

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner that the Committee
determines would violate the Sarbanes-Oxley Act of 2002, or any other applicable
law or the applicable rules and regulations of the SEC or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded.

8. Stock Appreciation Rights.

(a) Generally. Each SAR granted under the Plan shall be evidenced by an Award
agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.

(b) Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by

 

11



--------------------------------------------------------------------------------

the Committee (the “SAR Period”); provided, however, that notwithstanding any
vesting dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any SAR. Unless otherwise provided by the
Committee in an Award agreement: (i) a SAR shall vest and become exercisable
with respect to 25% of the shares of Common Stock subject to such SAR on each of
the first four anniversaries of the Date of Grant; (ii) the unvested portion of
a SAR shall expire upon termination of employment or service of the Participant
granted the SAR, and the vested portion of such SAR shall remain exercisable for
(A) one year following termination of employment or service by reason of such
Participant’s death or disability (as determined by the Committee), but not
later than the expiration of the SAR Period or (B) 90 days following termination
of employment or service for any reason other than such Participant’s death or
disability, and other than such Participant’s termination of employment or
service for Cause, but not later than the expiration of the SAR Period; and
(iii) both the unvested and the vested portion of a SAR shall expire upon the
termination of the Participant’s employment or service by the Company for Cause.

(c) Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

(d) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any federal, state, local and non-U.S. income and employment
taxes required to be withheld. The Company shall pay such amount in cash, in
shares of Common Stock valued at Fair Market Value, or any combination thereof,
as determined by the Committee. Any fractional shares of Common Stock shall be
settled in cash.

9. Restricted Stock and Restricted Stock Units.

(a) Generally. Each grant of Restricted Stock and Restricted Stock Units shall
be evidenced by an Award agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)). Each such grant shall be subject
to the conditions set forth in this Section 9, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.

(b) Stock Certificates; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, the Committee shall cause a stock certificate registered in
the name of the Participant to be issued and, if the Committee determines that
the Restricted Stock shall be held by the Company or in escrow rather than
delivered to the Participant pending the release of the applicable restrictions,
the Committee may require the Participant to additionally execute and

 

12



--------------------------------------------------------------------------------

deliver to the Company (i) an escrow agreement satisfactory to the Committee, if
applicable, and (ii) the appropriate stock power (endorsed in blank) with
respect to the Restricted Stock covered by such agreement. If a Participant
shall fail to execute an agreement evidencing an Award of Restricted Stock and,
if applicable, an escrow agreement and blank stock power within the amount of
time specified by the Committee, the Award shall be null and void. Subject to
the restrictions set forth in this Section 9 and the applicable Award agreement,
the Participant generally shall have the rights and privileges of a stockholder
as to such Restricted Stock, including without limitation the right to vote such
Restricted Stock. To the extent shares of Restricted Stock are forfeited, any
stock certificates issued to the Participant evidencing such shares shall be
returned to the Company, and all rights of the Participant to such shares and as
a stockholder with respect thereto shall terminate without further obligation on
the part of the Company.

(c) Vesting; Acceleration of Lapse of Restrictions. Unless otherwise provided by
the Committee in an Award agreement: (i) the Restricted Period shall lapse with
respect to 25% of the Restricted Stock and Restricted Stock Units on each of the
first four anniversaries of the Date of Grant; and (ii) the unvested portion of
Restricted Stock and Restricted Stock Units shall terminate and be forfeited
upon termination of employment or service of the Participant granted the
applicable Award.

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.
(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his
beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such dividends (except as otherwise set
forth by the Committee in the applicable Award agreement). (ii) Unless otherwise
provided by the Committee in an Award agreement, upon the expiration of the
Restricted Period with respect to any outstanding Restricted Stock Units, the
Company shall deliver to the Participant, or his beneficiary, without charge,
one share of Common Stock for each such outstanding Restricted Stock Unit;
provided, however, that the Committee may, in its sole discretion, elect to
(i) pay cash or part cash and part Common Stock in lieu of delivering only
shares of Common Stock in respect of such Restricted Stock Units or (ii) defer
the delivery of Common Stock (or cash or part Common Stock and part cash, as the
case may be) beyond the expiration of the Restricted Period. If a cash payment
is made in lieu of delivering shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the Restricted Period lapsed with respect to such Restricted Stock Units,
less an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld.

 

13



--------------------------------------------------------------------------------

(e) Legends on Restricted Stock. Each certificate representing Restricted Stock
awarded under the Plan shall bear a legend substantially in the form of the
following in addition to any other information the Company deems appropriate
until the lapse of all restrictions with respect to such Common Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE ORCHARD SUPPLY HARDWARE STORES CORPORATION 2011
EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN ORCHARD
SUPPLY HARDWARE CORPORATION AND THE PARTICIPANT. A COPY OF SUCH PLAN AND AWARD
AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF ORCHARD SUPPLY
HARDWARE STORES CORPORATION.

10. Stock Bonus Awards; Dividend Equivalents.

(a) Bonus Awards. The Committee may issue unrestricted Common Stock, or other
Awards denominated in Common Stock, under the Plan to Eligible Persons, either
alone or in tandem with other awards, in such amounts as the Committee shall
from time to time in its sole discretion determine. Each Stock Bonus Award
granted under the Plan shall be evidenced by an Award agreement (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)).
Each Stock Bonus Award so granted shall be subject to such conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.

(b) Dividend Equivalents. Dividend Equivalents may be granted by the Committee
based on dividends declared on the Common Stock, to be credited as of dividend
payment dates during the period between the date an Award is granted to a
Participant and the date such Award vests, is exercised, is distributed or
expires, as determined by the Committee. Such Dividend Equivalents shall be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the Committee.
No Dividend Equivalent shall be payable with respect to any Award unless
specified by the Committee in the Award agreement.

11. Performance Compensation Awards.

(a) Generally. The Committee shall have the authority, at the time of grant of
any Award described in Sections 7 through 10 of the Plan, to designate such
Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. The Committee
shall have the authority to make an award of a cash bonus to any Participant and
designate such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance

 

14



--------------------------------------------------------------------------------

Compensation Awards to be issued, the Performance Criteria that will be used to
establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.

(c) Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) shall be based on the attainment of specific
levels of performance of the Company (and/or one or more Affiliates, divisions
or operational units, or any combination of the foregoing) and shall include the
following: (i) net earnings or net income (before or after taxes); (ii) basic or
diluted earnings per share (before or after taxes); (iii) net revenue or revenue
growth; (iv) net interest margin; (v) operating profit (before or after taxes);
(vi) return measures (including, but not limited to, return on assets or
equity); (vii) cash flow (including, but not limited to, operating cash flow and
free cash flow); (viii) share price (including, but not limited to, growth
measures and total stockholder return); (ix) expense targets; (x) margins;
(xi) operating efficiency; (xii) measures of economic value added; (xiii) asset
quality; (xiv) enterprise value; (xv) employee retention; (xvi) objective
measures of personal targets, goals or completion of projects; (xvii) asset
growth; (xviii) dividend yield; or (xix) any combination of the foregoing. Any
one or more of the Performance Criteria may be used on an absolute or relative
basis to measure the performance of the Company and/or one or more Affiliates as
a whole or any business unit(s) of the Company and/or one or more Affiliates or
any combination thereof, as the Committee may deem appropriate, or any of the
above Performance Criteria may be compared to the performance of a selected
group of comparison companies, or a published or special index that the
Committee, in its sole discretion, deems appropriate, or as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance Goals
pursuant to the Performance Criteria specified in this paragraph. To the extent
required under Section 162(m) of the Code, the Committee shall, within the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period and thereafter promptly communicate such Performance Criteria
to the Participant.

(d) Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval. The Committee is authorized at any time during
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter to the extent the exercise of such authority at such time would not
cause the Performance Compensation Awards granted to any Participant for such
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code, in its sole discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period, based on and in
order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting

 

15



--------------------------------------------------------------------------------

principles, or other laws or regulatory rules affecting reported results;
(iv) any reorganization and restructuring programs; (v) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
(or any successor pronouncement thereto) and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year;
(vi) acquisitions or divestitures; (vii) any other specific unusual or
nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; and (ix) a change in the Company’s
fiscal year.

(e) Payment of Performance Compensation Awards.

(i) Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

(ii) Limitation. A Participant shall be eligible to receive payment in respect
of a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) all or some of the portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period based on the application of the Performance Formula to such achieved
Performance Goals.

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

(iv) Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate. The Committee shall not have the
discretion, except as is otherwise provided in the Plan, to (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained; or
(B) increase a Performance Compensation Award above the applicable limitations
set forth in Section 5 of the Plan.

(v) Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this
Section 11, but in no event later than two-and-one-half months following the end
of the fiscal year during which the Performance Period is completed.

 

16



--------------------------------------------------------------------------------

12. Changes in Capital Structure and Similar Events. In the event of (a) any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event (including, without limitation, a Change in
Control) that affects the shares of Common Stock, or (b) unusual or nonrecurring
events (including, without limitation, a Change in Control) affecting the
Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate, then the Committee shall make any such adjustments in such
manner as it may deem equitable, including without limitation any or all of the
following:

(i) adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

(ii) providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event; and

(iii) cancelling any one or more outstanding Awards and causing to be paid to
the holders thereof, in cash, shares of Common Stock, other securities or other
property, or any combination thereof, the value of such Awards, if any, as
determined by the Committee (which if applicable may be based upon the price per
share of Common Stock received or to be received by other stockholders of the
Company in such event), including without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Common Stock subject to such Option or SAR over the aggregate Exercise
Price or Strike Price of such Option or SAR, respectively (it being understood
that, in such event, any Option or SAR having a per share Exercise Price or
Strike Price equal to, or in excess of, the Fair Market Value of a share of
Common Stock subject thereto may be canceled and terminated without any payment
or consideration therefor);

provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 123 (revised 2004)), the Committee shall make an
equitable or proportionate adjustment to outstanding Awards to reflect such
equity restructuring. Any adjustment in Incentive Stock

 

17



--------------------------------------------------------------------------------

Options under this Section 12 (other than any cancellation of Incentive Stock
Options) shall be made only to the extent not constituting a “modification”
within the meaning of Section 424(h)(3) of the Code, and any adjustments under
this Section 12 shall be made in a manner that does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act, to the extent
applicable. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.

13. Effect of Change in Control. Except to the extent otherwise provided in an
Award agreement, in the event of a Change in Control, notwithstanding any
provision of the Plan to the contrary, the Committee may provide that, with
respect to all or any portion of a particular outstanding Award or Awards:

(a) the then outstanding Options and SARs shall become immediately exercisable
as of a time prior to the Change in Control;

(b) the Restricted Period shall expire as of a time prior to the Change in
Control (including without limitation a waiver of any applicable Performance
Goals);

(c) Performance Periods in effect on the date the Change in Control occurs shall
end on such date, and (i) determine the extent to which Performance Goals with
respect to each such Performance Period have been met based upon such audited or
unaudited financial information or other information then available as it deems
relevant and (ii) cause the Participant to receive partial or full payment of
Awards for each such Performance Period based upon the Committee’s determination
of the degree of attainment of the Performance Goals, or by assuming that the
applicable “target” levels of performance have been attained or on such other
basis determined by the Committee; and

(d) cause Awards previously deferred to be settled in full as soon as
practicable.

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (d) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Stock subject to their
Awards.

14. Amendments and Termination.

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that (i) no amendment to Section 11(c) or Section 14(b) (to the extent required
by the proviso in such Section 14(b)) shall be made without stockholder approval
and (ii) no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including, without limitation, as necessary to comply with any rules or
requirements of any securities exchange or inter-dealer quotation system on
which the shares of Common Stock may be listed or quoted or to prevent the
Company from being denied a tax deduction under Section 162(m) of the Code);
provided, further, that any such amendment, alteration, suspension,

 

18



--------------------------------------------------------------------------------

discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant with respect to any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant; provided, further, that without stockholder approval,
except as otherwise permitted under Section 12 of the Plan, (i) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR, and (ii) the Committee may not cancel any outstanding Option or SAR in
order to replace it with a new Option, SAR or other Award, and the Committee may
not take any other action that is considered a “repricing” for purposes of the
stockholder approval rules of the applicable securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted.

(c) Extension of Termination Date. A Participant’s Award agreement may provide
that if the exercise of the Option following the termination of the
Participant’s employment or service (other than upon the Participant’s death or
disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, or any other requirements of applicable law, then the Option
shall terminate on the earlier of (i) the expiration of the term of the Option
set forth in Section 7(c), or (ii) the expiration of a period of 90 days after
the termination of the Participant’s employment or service during which the
exercise of the Option would not be in violation of such registration
requirements or other applicable requirements.

(d) Restriction on Grant of Awards. No Awards may be granted during any period
of suspension or after termination of the Plan, and in no event may any Award be
granted under the Plan after the tenth anniversary of the Effective Date.

15. General.

(a) Award Agreements. Each Award under the Plan shall be evidenced by an Award
agreement, which shall be delivered to the Participant (whether in paper or
electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company)) and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including without limitation, the effect on such Award of the death, disability
or termination of employment or service of a Participant, or of such other
events as may be determined by the Committee.

(b) Nontransferability.

(i) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian

 

19



--------------------------------------------------------------------------------

or representative. No Award may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant and his or her Immediate Family Members; or (C) a
partnership or limited liability company whose only partners or stockholders are
the Participant and his or her Immediate Family Members; or (D) any other
transferee as may be approved either (I) by the Board or the Committee in its
sole discretion, or (II) as provided in the applicable Award agreement (each
transferee described in clauses (A), (B) (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided, that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award agreement.

(c) Tax Withholding.

(i) A Participant shall be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold, from any cash, shares of Common Stock, other securities or other
property deliverable under any Award or from any compensation or other amounts
owing to a Participant, the amount

 

20



--------------------------------------------------------------------------------

(in cash, Common Stock, other securities or other property) of any required
withholding taxes in respect of an Award, its exercise, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding and taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the delivery of shares of Common Stock
(which are Mature Shares) owned by the Participant having a Fair Market Value
equal to such withholding liability or (B) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable pursuant to
the exercise or settlement of the Award a number of shares with a Fair Market
Value equal to such withholding liability (but no more than the minimum required
statutory withholding liability).

(d) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or an Affiliate, or other person, shall have any claim or right
to be granted an Award under the Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award. There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards. The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award agreement. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award agreement, notwithstanding any provision to the contrary in
any written employment contract or other agreement between the Company and its
Affiliates and the Participant, whether any such agreement is executed before,
on or after the Date of Grant.

(e) International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not expect
to be) “covered employees” within the meaning of Section 162(m) of the Code, the
Committee may in its sole discretion amend the terms of the Plan or outstanding
Awards with respect to such Participants in order to conform such terms with the
requirements of local law or to obtain more favorable tax or other treatment for
a Participant, the Company or its Affiliates.

(f) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,

 

21



--------------------------------------------------------------------------------

that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate.

(g) Termination of Employment/Service. Unless determined otherwise by the
Committee at any point following such event: (i) neither a temporary absence
from employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice-versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if a
Participant’s employment with the Company and its Affiliates terminates, but
such Participant continues to provide services to the Company and its Affiliates
in a non-employee capacity (or vice-versa), such change in status shall not be
considered a termination of employment with the Company or an Affiliate.

(h) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to that person.

(i) Government and Other Regulations.

(i) The obligation of the Company to settle Awards in Common Stock or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the SEC or unless the Company has received an opinion
of counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all certificates for shares
of Common Stock or other securities of the Company or any Affiliate delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award agreement, the federal securities laws, or the rules, regulations and
other requirements of the SEC, any securities exchange or inter-dealer quotation
system upon which such shares or other securities are then listed or quoted and
any other applicable federal, state, local or non-U.S. laws, and, without
limiting the generality of Section 9 of the Plan, the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. Notwithstanding any provision in the Plan to the
contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

 

22



--------------------------------------------------------------------------------

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall
pay to the Participant an amount equal to the excess of (A) the aggregate Fair
Market Value of the shares of Common Stock subject to such Award or portion
thereof canceled (determined as of the applicable exercise date, or the date
that the shares would have been vested or delivered, as applicable), over
(B) the aggregate Exercise Price or Strike Price (in the case of an Option or
SAR, respectively) or any amount payable as a condition of delivery of shares of
Common Stock (in the case of any other Award). Such amount shall be delivered to
the Participant as soon as practicable following the cancellation of such Award
or portion thereof.

(j) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any payment due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

(k) Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options or other awards otherwise than
under this Plan, and such arrangements may be either applicable generally or
only in specific cases.

(l) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

(m) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the

 

23



--------------------------------------------------------------------------------

independent public accountant of the Company and its Affiliates and/or any other
information furnished in connection with the Plan by any agent of the Company or
the Committee or the Board, other than himself.

(n) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

(o) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

(p) Severability. If any provision of the Plan or any Award or Award agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

(q) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(r) Code Section 162(m) Approval. If so determined by the Committee, (i) the
Plan shall be approved by the stockholders of the Company no later than the
first meeting of stockholders at which directors are to be elected that occurs
after the close of the third calendar year following the calendar year in which
the Company’s initial public offering occurs, and (ii) the provisions of the
Plan regarding Performance Compensation Awards shall be disclosed and reapproved
by stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which stockholders previously approved such
provisions following the Company’s initial public offering, if any, in each case
in order for certain Awards granted after such time to be exempt from the
deduction limitations of Section 162(m) of the Code. Nothing in this clause,
however, shall affect the validity of Awards granted after such time if such
stockholder approval has not been obtained.

(s) Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in the Plan are for convenience of reference only,
and in the event of any conflict, the text of the Plan, rather than such titles
or headings shall control.

 

24



--------------------------------------------------------------------------------

(t) Other Agreements. Notwithstanding the above, the Committee may require, as a
condition to the grant of and/or the receipt of shares of Common Stock under an
Award, that the Participant execute lock-up, stockholder or other agreements, as
it may determine in its sole and absolute discretion.

(u) Payments. Participants shall be required to pay, to the extent required by
applicable law, any amounts required to receive shares of Common Stock under any
Award made under the Plan.

(v) Non-Qualified Deferred Compensation. To the extent applicable and
notwithstanding any other provision of this Plan, this Plan and Awards hereunder
shall be administered, operated and interpreted in accordance with Section 409A
of the Code. Notwithstanding any provision of the Plan to the contrary, in the
event that the Committee determines that any amounts payable hereunder will be
taxable to a Participant under Section 409A of the Code prior to the payment
and/or delivery to such Participant of such amount, the Company may (i) adopt
such amendments to the Plan and related Award agreement, and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Committee determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided by the Plan and Awards hereunder
and/or (ii) take such other actions as the Committee determines necessary or
appropriate to comply with the requirements of Section 409A of the Code. No
action shall be taken under this Plan which shall cause an Award to fail to
comply with Section 409A of the Code, to the extent applicable to such Award.
However, in no event shall any member of the Board, the Company or any of their
respective Affiliates (including their respective employees, officers, directors
or agents) have any liability to any Participant (or any other person) with
respect to this Section 15(v).

As adopted by the Board of Directors of the Company on                     ,
2011.

 

25



--------------------------------------------------------------------------------

ORCHARD SUPPLY HARDWARE STORES CORPORATION

STOCK GRANT NOTICE

2011 Equity Incentive Plan

Orchard Supply Hardware Stores Corporation (the “Company”), pursuant to the
Orchard Supply Hardware Stores Corporation 2011 Equity Incentive Plan (the
“Plan”), hereby grants to the Participant identified below an award (the
“Award”) of that number of shares of the Company’s Common Stock set forth below
(the “Shares”). This Award is subject to all of the terms and conditions set
forth herein and in the Restricted Stock Agreement attached hereto, the Plan,
the form of Assignment Separate from Certificate, the form of Joint Escrow
Instructions (collectively, the “Award Documents”), all of which are attached
hereto and incorporated herein in their entirety. All capitalized terms not
defined in this grant notice shall have the meanings ascribed thereto in the
Restricted Stock Agreement or the Plan, as the case may be.

 

Participant:  

 

Grant Date:  

 

Number of Shares:  

 

Fair Market Value on Grant Date (Per Share):  

 

Fair Market Value on Grant Date (In Aggregate)  

 

 

Vesting Schedule:    [TBD] Consideration:    No payment is required for the
Shares, although payment may be required for the amount of any withholding taxes
due as a result of the award of, or vesting of, the Shares, as described in the
Restricted Stock Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of the Award Documents, and understands and agrees to the terms set
forth in the Award Documents. Participant further acknowledges that as of the
Grant Date, the Award Documents set forth the entire understanding between
Participant and the Company regarding the acquisition of shares of the Company’s
Common Stock and supersede all prior oral and written agreements on that
subject.

 

ORCHARD SUPPLY HARDWARE STORES CORPORATION    PARTICIPANT By:   

 

  

 

   Signature    Signature Title:   

 

   Name:   

 

   Name:   

 

ATTACHMENTS:

 

I. Restricted Stock Agreement

II. 2011 Equity Incentive Plan

III. Form of Assignment Separate from Certificate

IV. Form of Joint Escrow Instructions



--------------------------------------------------------------------------------

Attachment I

Restricted Stock Agreement



--------------------------------------------------------------------------------

ORCHARD SUPPLY HARDWARE STORES CORPORATION

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Pursuant to the provisions of the Orchard Supply Hardware Stores Corporation
2011 Equity Incentive Plan (“Plan”), the terms of the Grant Notice (“Grant
Notice”) to which this Restricted Stock Agreement (hereinafter “Restricted Stock
Agreement” or “Agreement”) is attached and this Restricted Stock Agreement,
Orchard Supply Hardware Stores Corporation (the “Company”) grants you that
number of shares of Common Stock indicated in the Grant Notice. Capitalized
terms not defined in this Agreement or Grant Notice but defined in the Plan
shall have the same definitions as in the Plan.

The details of your Award are as follows:

1. THE AWARD. The Company hereby awards to you the aggregate number of Shares of
Common Stock specified in your Grant Notice. The Shares are awarded to you in
consideration for your service to the Company as an employee, director or
consultant to the Company or any of its Affiliates.

2. DOCUMENTATION. As a condition to the award of the Shares, and prior to the
receipt of share certificates by you (if such certificates are issued by the
Company), you agree to execute the Grant Notice, three (3) copies of the
Assignment Separate From Certificate (with date and number of shares blank)
substantially in the form attached to the Grant Notice as Attachments III, two
(2) copies of the Joint Escrow Instructions, substantially in the form attached
to the Grant Notice as Attachment IV, and to deliver the same to the Company,
along with such additional documents as the Company may require.

3. CONSIDERATION FOR THE AWARD. No cash payment is required for the Shares,
although you may be required to tender payment in cash or other acceptable form
of consideration for the amount of any withholding taxes due as a result of the
award of, or vesting of, the Shares.

4. VESTING. Subject to the limitations contained in this Agreement and the Plan,
the Shares will vest as provided in the Grant Notice. Vesting is contingent upon
your continuous service with the Company or any of its Affiliates as an
employee, director or consultant. If your continuous service with the Company or
an Affiliate terminates prior to the vesting of all or any number of Shares for
any reason, then (i) you shall automatically forfeit any unvested Shares to the
Company as of the date of termination without any further action by the Company,
and (ii) if dividends have been credited with respect to any unvested Shares and
such Shares are forfeited, all dividends credited in connection with such
forfeited Shares shall also be forfeited to the Company.

5. NUMBER OF SHARES. The number of Shares subject to your Award may be adjusted
from time to time pursuant to the provisions of Section 12 of the Plan and any
and all new, substituted or additional securities to which you may be entitled
under the terms of the Award shall likewise be subject to the terms of the Plan
and this Agreement.

 

1



--------------------------------------------------------------------------------

6. CERTIFICATES. Certificates evidencing the Shares may be issued by the Company
and, if so issued, shall be registered in your name promptly after the date
hereof, but shall remain in the physical custody of the Company or its designee
at all times prior to the vesting of such Shares pursuant to Section 4.
Alternatively, the Company, in its sole discretion, may elect to issue the
Shares in uncertificated form, in which case such Shares shall be recorded in
your name in the books and records of the Company’s transfer agent.

7. TRANSFER RESTRICTIONS. Shares that are received under your Award are subject
to the transfer restrictions set forth in the Plan. No Share may, at any time
prior to becoming vested, be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by you (including, without limitation, by
operation of law) and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

8. RIGHTS AS A STOCKHOLDER. You shall be the record owner of the Shares until or
unless such Shares are reacquired by the Company pursuant to Section 4 hereof,
and as record owner shall be entitled to all rights of a common stockholder of
the Company, including, without limitation, voting rights with respect to the
Shares and you shall receive, when paid, any dividends on all of the Shares
granted hereunder as to which you are the record holder on the applicable record
date; provided that (i) any cash or in-kind dividends paid with respect to the
Shares which have not previously vested shall be withheld by the Company without
interest and shall be paid to you only when, and if, such Shares shall become
fully vested pursuant to Section 4, and (ii) the Shares shall be subject to the
limitations on transfer and encumbrance set forth herein. As soon as practicable
following the vesting of any Shares pursuant to Section 4, certificates for the
Shares which shall have vested shall be delivered to you or your legal guardian
or representative unless the Company elects to issue the Shares in
uncertificated form.

9. SECURITIES LAWS. The issuance and delivery of Shares shall comply with all
applicable requirements of law, including (without limitation) the Securities
Act, the rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. If the Company
deems it necessary to ensure that the issuance of securities under the Plan is
not required to be registered under any applicable securities laws, each
Participant to whom such security would be issued shall deliver to the Company
an agreement or certificate containing such representations, warranties and
covenants as the Company which satisfies such requirements. The certificates
representing the Shares shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable, and the Company may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

10. MARKET STANDOFF. You agree that the Company (or a representative of the
underwriters) may, in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, require that
you not sell, dispose of, transfer, make any short sale of, grant any option for
the purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of Common Stock or other securities of the
Company held by you under the Award, for a period of time specified by the
underwriter(s) (not to exceed approximately two hundred fourteen (214) days)
following the effective date of the registration statement of the Company filed
under the Securities Act. You

 

2



--------------------------------------------------------------------------------

further agree to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Shares until the end of such period. In
addition, Shares that are received under your Award are subject to the transfer
restrictions set forth in the Plan and any transfer restrictions that may be
described in the Company’s bylaws or charter in effect at the time of the
contemplated transfer.

11. LEGENDS ON CERTIFICATES. The certificates representing the vested Shares
delivered to you or registered in your name, as the case may be, as contemplated
by Section 8 above shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, and any applicable Federal
or state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. All
certificates representing the Award shall have affixed thereto a legend in
substantially the following form, or such other form as approved by the
Committee, in addition to any other legends that may be required under federal
or state securities laws:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE ORCHARD SUPPLY HARDWARE STORES CORPORATION 2011
EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN ORCHARD
SUPPLY HARDWARE CORPORATION AND THE PARTICIPANT. A COPY OF SUCH PLAN AND AWARD
AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF ORCHARD SUPPLY
HARDWARE STORES CORPORATION.

12. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue to serve as an employee,
director or consultant to the Company or any of its Affiliates. In addition,
nothing in your Award shall obligate the Company or any Affiliate, their
respective stockholders, boards of directors, officers or employees to continue
any relationship that you might have as an employee, director or consultant or
as any other type of service provider for the Company or any Affiliate. Neither
you nor any other person shall have any claim to be granted any additional Award
and there is no obligation under the Plan for uniformity of treatment of holders
or beneficiaries of Awards. The terms and conditions of the Award granted
hereunder or any other Award granted under the Plan (or otherwise) and the
Committee’s determinations and interpretations with respect thereto and/or with
respect to you and any recipient of an Award under the Plan need not be the same
(whether or not you and any such other recipient are similarly situated).

13. WITHHOLDING OBLIGATIONS.

(a) At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize the Company to satisfy its withholding
obligations, if any, from payroll or any other amounts payable to you, and you
further agree to make adequate provision

 

3



--------------------------------------------------------------------------------

for any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company, if any, which arise in connection with
your Award, to the maximum extent permitted by law. The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may satisfy such tax withholding obligations, in whole or in part, by
withholding otherwise deliverable Shares having an aggregate Fair Market Value
equal to (but not exceeding) the minimum amount required to be withhold and/or
by the sale of Shares to generate sufficient cash proceeds to satisfy any such
tax withholding obligation. You hereby authorize the Committee to take any steps
as may be necessary to effect any such sale and agree to pay any costs
associated therewith, including without limitation any applicable broker’s fees.

(b) Unless the tax withholding obligations of the Company, if any, are
satisfied, the Company shall have no obligation to issue a certificate for such
Shares or release such Shares from any escrow provided for herein.

14. TAX CONSEQUENCES. You acknowledge that you have had the opportunity to
review with your own tax advisors the federal, state, local and/or foreign tax
consequences of the transactions contemplated by this Agreement. You further
acknowledge that you are relying solely on such advisors and not on any
statements of the Company or any of its agents. You understand that you (and not
the Company) shall be responsible for your personal tax liability that may arise
as a result of the transactions contemplated by this Agreement. You further
understand that it may be beneficial in certain circumstances to elect to be
taxed as of the Grant Date rather than when the Shares vest by filing an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) with the Internal Revenue Service within 30 days from the Grant
Date. YOU ACKNOWLEDGE THAT IT IS YOUR RESPONSIBILITY AND NOT THE COMPANY’S TO
TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF YOU REQUEST
THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. You
acknowledge that nothing in this Agreement constitutes tax advice.

15. LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to confirm to such applicable exemptive rule.

16. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be delivered by hand or sent by Federal Express, certified
or registered mail, return receipt requested, postage prepaid, and shall be
deemed effectively given upon receipt or, in the case of notices delivered by
the Company to you, five (5) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company.

17. MISCELLANEOUS.

(a) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.

 

4



--------------------------------------------------------------------------------

(b) You may file with the Committee a written designation of a beneficiary on
such form as may be prescribed by the Committee and may, from time-to-time,
amend or revoke such designation. If no designated beneficiary survives you,
your estate shall be deemed to be your beneficiary.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) The waiver by either party of compliance with any provision of the Award by
the other party shall not operate or be construed as a waiver of any other
provision of the Award, or of any subsequent breach by such party of a provision
of the Award.

(e) The terms of this Agreement shall be binding upon and inure to the benefit
of the Company and its successors and assigns, and shall be binding on you and
your beneficiaries, executors, administrators, heirs and successors.

(f) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

(g) This Agreement shall be governed in all respects by the laws of the State of
Delaware, without regard to conflicts of laws principles thereof.

(h) This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

18. GOVERNING PLAN DOCUMENT AND ENTIRE AGREEMENT. Your Award is subject to all
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of the Plan and any other document, the provisions of the
Plan shall control. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

 

5



--------------------------------------------------------------------------------

Attachment II

Orchard Supply Hardware Stores Corporation

2011 Equity Incentive Plan



--------------------------------------------------------------------------------

ORCHARD SUPPLY HARDWARE STORES CORPORATION

STOCK OPTION GRANT NOTICE

2011 EQUITY INCENTIVE PLAN

Orchard Supply Hardware Stores Corporation (the “Company”), pursuant to the
Orchard Supply Hardware Stores Corporation 2011 Equity Incentive Plan, as
amended (the “Plan”), hereby grants to the Optionholder identified below a
Nonstatutory Stock Option to purchase the number of shares of the Company’s
Common Stock (the “Shares”) set forth below. This Option is subject to all of
the terms and conditions as set forth herein and in the Option Agreement and the
Plan, both of which are attached hereto and incorporated herein in their
entirety. Any capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Plan.

 

Optionholder:             

  

     Date of Grant:         

  

   Vesting Commencement Date:         

  

   Shares Subject to Option:         

  

   Exercise Price (Per Share):         

  

   Total Exercise Price:         

  

   Expiration Date:         

  

   Exercise Schedule:       Same as Vesting Schedule. Vesting Schedule:      
[TBD] Payment:    ¨      
By cash or check (unless otherwise permitted by the Committee)   

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Option
Agreement, and the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Grant Notice, the Option Agreement, and the Plan set forth the
entire understanding between Optionholder and the Company regarding the
acquisition of Shares and supersede all prior oral and written agreements on
that subject with the exception of (i) options previously granted and delivered
to Optionholder under the Plan, and (ii) the agreements, if any, listed below:

 

                             Other Agreements:                               
                                         
                                                                         

 

ORCHARD SUPPLY HARDWARE

STORES CORPORATION

      OPTIONHOLDER By:  

 

   

 

  Signature     Signature Title:  

 

   

Attachments: Option Agreement and 2011 Equity Incentive Plan



--------------------------------------------------------------------------------

ORCHARD SUPPLY HARDWARE STORES CORPORATION

2011 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(TIME-BASED STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Orchard Supply Hardware Stores Corporation (the “Company”) has
granted you a stock option under the Orchard Supply Hardware Stores Corporation
2011 Equity Incentive Plan, as amended (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Capitalized terms not defined in
this Option Agreement but defined in the Plan shall have the same definitions as
in the Plan. For the avoidance of doubt, the terms and conditions of the Grant
Notice are a part of the Option Agreement, unless otherwise specified.

The details and terms and conditions of this Option Agreement shall govern your
Nonstatutory Stock Option:

1. Vesting. Subject to the limitations contained herein, your Option will vest
as set forth in your Grant Notice, provided that vesting will cease upon the
termination of your service with the Company as an employee, director or
consultant. For the purposes of this Option Agreement, in the event of an
involuntary termination of your service with the Company, the termination shall
be effective, and vesting shall cease, as of the date stated in the relevant
notice of termination and, unless otherwise required by law, will not be
extended by any notice period or other period of leave. Subject to Applicable
Law, the Company shall determine the date of termination in its sole discretion.

2. Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your Option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for various adjustments in the
Company’s equity capital structure, as provided in the Plan.

3. Method of Payment.

(a) Payment of the exercise price is due in full upon exercise of all or any
part of your Option. You may elect to make payment of the exercise price in cash
or by check. Alternatively, in the Committee’s sole discretion at the time your
Option is exercised and provided that at the time of exercise there is a public
market for the shares of Common Stock, your exercise may be implemented pursuant
to a program developed under Regulation T as promulgated by the Federal Reserve
Board that, prior to the issuance of Common Stock, results in either the receipt
of cash (or check) by the Company or the receipt of irrevocable instructions to
pay the aggregate exercise price to the Company from the sales proceeds.
Notwithstanding the terms of the previous sentence, you may not be permitted to
exercise your Option pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board if such exercise would violate the
provisions of Section 402 of the Sarbanes-Oxley Act of 2002 or other Applicable
Law.

(b) Notwithstanding the foregoing, the Committee may permit you to make payment
of the exercise price and/or taxes relating to such exercise, in whole or in
part, in shares of Common Stock having a Fair Market Value equal to the amount
of the aggregate

 

1



--------------------------------------------------------------------------------

exercise price or taxes, or such portion thereof, as applicable; provided,
however, that you must satisfy all such requirements as may be imposed by the
Committee, including without limitation that you have held such shares for such
period as may be established from time to time by the Committee in order to
avoid a supplemental charge to earnings for financial accounting purposes, if
any, and that any withholding for tax purposes does not exceed the statutory
minimum rate of withholding.

(c) Where you are permitted to pay the exercise price of an Option and/or taxes
relating to the exercise of an Option by delivering shares of Common Stock, you
may, subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof that you are the Beneficial Owner of such shares
of Common Stock, in which case the Company shall treat the Option as exercised
and/or the taxes paid, as applicable, without further payment and shall withhold
such number of shares from the Shares acquired by the exercise of the Option.

(d) Notwithstanding the foregoing, the Committee may permit you to make payment
of the exercise price in any other form of legal consideration that may be
acceptable to the Committee in its sole discretion, including an exercise
effected on a “net exercise” basis. Additionally, you shall have the right to
exercise your Option by way of a “cashless” or “net” exercise pursuant to which
the Company shall retain that number of shares of Common Stock having a Fair
Market Value equal to the amount of the aggregate exercise price of the Option
and/or withholding or taxes associated with such exercise, or such portion
thereof, as applicable; provided that such “cashless” or “net” exercise:
(i) does not result in adverse accounting treatment to the Company, (ii) in
respect of any withholding for tax purposes, does not exceed the statutory
minimum rate of withholding, and (iii) is not prohibited by the terms of the
Company’s and its Subsidiaries’ financing arrangements as in effect from time to
time.

4. Whole Shares. You may exercise your Option only for whole shares of Common
Stock.

5. Compliance.

(a) Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your Option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your Option must also comply
with other Applicable Law governing your Option, and you may not exercise your
Option if the Company determines that such exercise would not be in compliance
with Applicable Law.

(b) Plan Compliance. Notwithstanding anything to the contrary contained herein,
you may not exercise your Option if the terms of the Plan do not permit the
exercise of Options, or if the Company exercises its rights under the Plan to
suspend, delay or restrict the exercise of Options.

 

2



--------------------------------------------------------------------------------

6. Term. You may not exercise your Option before the commencement of its term on
the Date of Grant or after its term expires. Subject to the provisions of the
Plan and this Option Agreement, you may exercise all or any part of the vested
portion of the Option at any time prior to the earliest to occur of:

(a) the date on which your service with the Company is terminated for Cause;

(b) ninety (90) days after your service with the Company terminates for any
reason other than Cause, death or Disability;

(c) twelve (12) months after the termination of your service with the Company
due to your Disability;

(d) twelve (12) months after the termination of your service with the Company
due to your death; or

(e) the Expiration Date indicated in the Grant Notice.

Notwithstanding the foregoing, if the exercise of your Option is prevented
within the applicable time periods set forth in Section 6(b) as a result of the
operation of any provision of the Plan, your Option shall not expire before the
date that is forty-five (45) days after the date that you are notified by the
Company that the Option is again exercisable, but in any event no later than the
Expiration Date indicated in your Grant Notice.

7. Exercise Procedures.

(a) Subject to Section 5 above and other relevant terms and conditions of the
Plan and this Option Agreement, you may exercise the vested portion of your
Option during its term by delivering a notice of exercise (in a form designated
by the Company) together with the exercise price to the Chief Financial Officer,
or to such other person as the Company may designate, during regular business
hours, together with such additional documents as the Company may then require.

(b) By exercising your Option you agree that, as a condition to any exercise of
your Option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company (including any Affiliate) arising by reason of (1) the exercise of your
Option, or (2) other applicable events that trigger or may trigger the
imposition of income, employment or other taxes.

(c) By exercising your Option you agree that, as a condition to any exercise of
your Option, you and your spouse, if requested by the Company, contemporaneously
with the exercise of your Option and prior to the issuance of any certificate
representing the Shares of Common Stock purchased upon the exercise of your
Option, shall execute any agreements by and among the Company and any of the
Company’s stockholders which shall then be applicable to the shares of Common
Stock to be issued to you, including any and all amendments to such agreements
in effect at the time of such exercise, and agree to comply with any and all
restrictions which then apply to holders of Common Stock (or the securities
which at that time are to be issued upon the exercise of your Option).

 

3



--------------------------------------------------------------------------------

(d) As a condition of any exercise of your Option, you and your spouse, if any,
agree that prior to the effectiveness of the first underwritten registration of
the Company or its Affiliate’s equity securities under the Securities Act, you
shall not transfer any or all of the shares of Common Stock purchased upon
exercise of your Option unless permitted to do so under the terms of the Plan.

8. Documents Governing Issued Common Stock. Shares of Common Stock that you
acquire upon exercise of your Option are subject to the terms of the Plan, the
Company’s bylaws, the Company’s certificate of incorporation, any agreement
relating to such shares of Common Stock to which you become a party, or any
other similar document. You should ensure that you understand your rights and
obligations as a stockholder of the Company prior to the time that you exercise
your Option.

9. Limitations on Transfer of Options. Your Option is not transferable, except
by will or by the laws of descent and distribution, and is exercisable during
your life only by you. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
exercise your Option.

10. Rights Upon Exercise. You will not have any rights to dividends or other
rights of a stockholder with respect to the Shares subject to the Option until
you have given written notice of the exercise of the Option, paid in full for
such Shares and, if applicable, satisfied any other conditions imposed by the
Committee pursuant to the Plan.

11. Option Not a Service Contract. Your Option is not an employment contract,
and nothing in your Option shall be deemed to create in any way whatsoever any
obligation on your part to continue in the employ or service of the Company or
any of its Affiliates, or of the Company or any of its Affiliates to continue
your employment. In addition, nothing in your Option shall obligate the Company
or any of its Affiliates, their respective stockholders, Boards of Directors,
officers or employees to continue any relationship that you might have as a
Director or Consultant or otherwise for the Company or any of its Affiliates.

12. Withholding Obligations and Notice Requirement.

(a) At the time you exercise your Option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” program
developed under Regulation T as promulgated by the Federal Reserve Board to the
extent permitted by the Company and Applicable Law, including, but not limited
to, Section 402 of the Sarbanes-Oxley Act of 2002) any sums required to satisfy
any federal, state, local and foreign tax withholding obligations of the Company
or any of its Affiliates, which arise in connection with your Option.

(b) You may not exercise your Option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied or appropriate arrangements
(acceptable to the Company) are made therefor.

13. Notices. Any notices provided for in your Option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt, or in the case of
notices delivered by mail to you, five (5) days after deposit in the United
States mail (or with another delivery service), certified or registered mail,
return receipt requested, postage prepaid, addressed to you at the last address
you provided to the Company.

 

4



--------------------------------------------------------------------------------

14. Signature in Counterparts. This Option Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

15. Option Subject to Plan Document. By entering into this Option Agreement, you
agree and acknowledge that you have received and read a copy of the Plan. The
Option is subject to the terms and provisions of the Plan and such terms and
provisions are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

16. Miscellaneous.

(a) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Option.

(b) You acknowledge and agree that you have reviewed your Option in its
entirety, have had an opportunity to obtain the advice of counsel and your
personal tax advisor prior to executing and accepting your Option and fully
understand all provisions of your Option.

(c) You acknowledge that the grant and terms of this Option are confidential and
may not be disclosed by you to any other person, including other employees of
the Company and its Affiliates and other participants in the Plan, without the
express written consent of the Company. Notwithstanding the foregoing, you may
disclose the grant and terms of this Option to your family member, financial
advisor, and attorney and as may be required by law or regulation.

(d) The waiver by either party of compliance with any provision of the Option
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of the Option Agreement, or of any subsequent breach by such
party of a provision of the Option Agreement.

(e) This Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their legal representatives, heirs, and permitted
transferees, successors and assigns.

(f) This Option Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to any conflict of laws
provision or rule.

(g) This Option Agreement, including those documents and agreements explicitly
referenced herein, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements or
understandings, whether written or oral. This Option Agreement may not be
amended, modified or revoked, in whole or in part, except by an agreement in
writing signed by each of the parties hereto.

 

5



--------------------------------------------------------------------------------

Attachment III

Form of Assignment Separate from Certificate



--------------------------------------------------------------------------------

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Grant Notice and Restricted
Stock Agreement dated                     [date], between Orchard Supply
Hardware Stores Corporation, a Delaware corporation and the undersigned,
                    [participant name] hereby sells, assigns and transfers unto
Orchard Supply Hardware Stores Corporation, a Delaware corporation (“Assignee”),
                    (            ) shares of the Common Stock of Orchard Supply
Hardware Stores Corporation. (“Shares”), standing in the undersigned’s name on
the books of said corporation represented by Certificate No.         herewith
and do hereby irrevocably constitute and appoint                     as
attorney-in-fact to transfer the said stock on the books of the within named
issuer with full power of substitution in the premises. This Assignment may be
used only in accordance with and subject to the terms and conditions of the
Restricted Stock Agreement and the Plan, in connection with the reacquisition or
transfer of the Shares issued to the undersigned pursuant to the Restricted
Stock Agreement, and only to the extent that such Shares remain subject to the
Assignee’s rights to acquire the Shares and other restrictions applicable under
the Restricted Stock Agreement and the Plan. Capitalized terms not defined
herein shall have the meanings assigned thereto pursuant to such Restricted
Stock Agreement.

 

Dated:                            

 

Signature:  

 

Print Name:  

 

[Instruction: Please do not fill in any blanks other than signing on the
signature line and printing your name beneath it. The purpose of this Assignment
is to enable the Company to administer its rights set forth in the Restricted
Stock Agreement and the Plan without requiring additional signatures on your
part.]



--------------------------------------------------------------------------------

Attachment IV

Joint Escrow Instructions



--------------------------------------------------------------------------------

Joint Escrow Instructions

[Date]

Orchard Supply Hardware Stores Corporation

6450 Via Del Oro

San Jose, CA 95119

Dear Sir/Madam:

As Escrow Agent for both Orchard Supply Hardware Stores Corporation (the
“Company”), and the undersigned recipient of stock of the Company (“Recipient”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of the “Plan” and “Restricted Stock Agreement” (as
referenced in the Grant Notice which this document is attached), in accordance
with the following instructions:

1. In the event Recipient ceases to render services as an employee, director or
consultant to the Company or an Affiliate during the vesting period(s) set forth
in the Grant Notice to which this document is attached, the Company or its
assignee will give to Recipient and you a written notice specifying that the
Shares of stock that are unvested at the time of such termination of service
shall be forfeited by Recipient and transferred to the Company, including any
unpaid dividends (whether in the form of cash or stock) relating to such
unvested Shares. Recipient and the Company hereby irrevocably authorize and
direct you to close the transaction contemplated by such notice in accordance
with the terms of said notice.

At the closing, you are directed (a) to date any stock assignments necessary for
the transfer in question, (b) to fill in the number of Shares being transferred,
and (c) to deliver same, together with the certificate evidencing the Shares of
stock to be transferred, to the Company.

2. In the event that all applicable restrictions lapse, and when certain
requirements are satisfied, the Company or its assignee will give to Recipient
and you a written notice specifying that the appropriate number of Shares shall
be transferred to the Recipient along with any cash or in-kind dividends
declared subsequent to the date hereof and which relate to such Shares.
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.

At the closing, you are directed to deliver a certificate evidencing the
appropriate number of Shares, together with any cash or in-kind dividends
declared subsequent to the date hereof and which relate to such Shares, to the
Recipient.

3. In the event that (i) certain stockholders of the Company exercise their
drag-along rights, (ii) the Company exercises its repurchase rights, (iii) the
Company exercises its rights to require that the Shares be contributed to a
trust, or (iv) the Company or any other person exercises other contractual
rights applicable to the Shares and in effect as of the date hereof, the Company
or its assignee will give to Recipient and you a written notice specifying that
the Shares of stock shall be transferred as described in the Plan, the number of
Shares that shall be transferred, the Recipient’s Restricted Stock Agreement or
other applicable governing documents. Recipient and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.



--------------------------------------------------------------------------------

At the closing, you are directed (a) to date any stock assignments necessary for
the transfer in question, (b) to fill in the number of Shares being transferred
and (c) to deliver same, together with the certificate evidencing the Shares of
stock to be transferred, to the Company or other proper transferee.

4. Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing Shares of stock to be held by you hereunder and any
additions and substitutions to said Shares as specified in the Grant Notice or
the Restricted Stock Agreement. Recipient does hereby irrevocably constitute and
appoint you as Recipient’s attorney-in-fact and agent for the term of this
escrow to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and to complete any transaction
herein contemplated.

5. This escrow shall terminate upon the date on which all contractual
restrictions or requirements set forth in the Plan or in the documents
evidencing the restrictions applicable to the Shares lapse or are satisfied as
determined by the Company.

6. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to any pledge entitled thereto (if any) or, if
none, to Recipient and shall be discharged of all further obligations hereunder.

7. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

8. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

9. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

10. You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Grant Notice or any documents or papers deposited or called for
hereunder.



--------------------------------------------------------------------------------

11. You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

12. You shall be entitled to employ such legal counsel, including but not
limited to Simpson Thacher & Bartlett LLP, and other experts as you may deem
necessary to advise you in connection with your obligations hereunder, and you
may rely upon the advice of such counsel, and may pay such counsel reasonable
compensation for such advice.

13. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be Escrow Agent of the Company or if you shall resign by written notice
to each party. In the event of any such termination, the Company may appoint any
officer or assistant officer of the Company as successor Escrow Agent and
Recipient hereby confirms the appointment of such successor or successors as his
attorney-in-fact and agent to the full extent of your appointment.

14. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

15. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents,
securities or other property held by you hereunder you may (but are not
obligated to) retain in your possession without liability to anyone all or any
part of said documents, securities or other property until such dispute shall
have been settled either by mutual written agreement of the parties concerned or
by a final order, decree or judgment of a court of competent jurisdiction after
the time for appeal has expired and no appeal has been perfected, but you shall
be under no duty whatsoever to institute or defend any such proceedings.

16. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States mail (or upon deposit with another delivery service), with postage
and fees prepaid, addressed to each of the other parties hereunto entitled at
the following addresses, or at such other addresses as a party may designate by
ten (10) days’ written notice to each of the other parties hereto:

 

        THE COMPANY:       Orchard Supply Hardware Stores Corporation         
6450 Via Del Oro          San Jose, CA 95119          (408) 281-3500         
Attn: [    ]            RECIPIENT:                                    
                                                                 
                                                                       
                                                     
                                                                 
                                                                       
                          ESCROW AGENT:       Orchard Supply Hardware Stores
Corporation          6450 Via Del Oro          San Jose, CA 95119          (408)
281-3500          Attn: [    ]   



--------------------------------------------------------------------------------

16. By signing these Joint Escrow Instructions you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Notice of Exercise.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Restricted Stock Agreement, the Notice of Exercise
and these Joint Escrow Instructions in whole or in part.

 

Very truly yours,

ORCHARD SUPPLY HARDWARE STORES

CORPORATION

By:  

 

Name:  

 

Title:  

 

 

ESCROW AGENT: BY:  

 

NAME:  

 

[Recipient’s signature page to follow.]



--------------------------------------------------------------------------------

Recipient

 

[signature]

 

[print name]

 

STATE OF                           )                             ss.: COUNTY OF
                          )

On the         day of             before me personally came to me known and know
to me to be the individual described in, and who executed the foregoing
instrument, and (s)he acknowledged to me that (s)he executed the same.

 

 

Notary Public

 

My term expires:  

 